EXHIBIT March 13, 2009 FOR IMMEDIATE RELEASE Hibernia Homestead Bancorp, Inc. Reports Operating Results for Hibernia Homestead Bank for the Year and Quarter Ended December 31, 2008 New Orleans, Louisiana-Hibernia Homestead Bancorp, Inc. (the “Company”), the newly formed holding company of Hibernia Homestead Bank (the “Bank”), today reported a net loss for the Bank of $466,000 for the year ended December 31, 2008 compared to a net loss of $149,000 for the year ended December 31, 2007.The Bank’s net loss for the quarter ended December 31, 2008 was $107,000 compared to net income of $2,000 for the fourth quarter of The losses incurred in 2008 were attributable to higher expenses associated with the Bank’s plans to convert from a mutual to a stock form of organization and diversify its operations to include a broader array of personal and business banking services. According to A.
